IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN R. MAJOR JR.,            : No. 38 WM 2016
                              :
              Petitioner      :
                              :
                              :
         v.                   :
                              :
                              :
ALLEGHENY COUNTY COMMON PLEAS :
COURT,                        :
                              :
              Respondent      :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief and the Application for an Immediate Hearing is DENIED.